In a custody and visitation proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Orange County (Bivona, J), dated June 2, 2004, which, after a hearing, denied her motion to transfer custody of the parties’ two children to her.
Ordered that the order is affirmed, without costs or disbursements.
The mother commenced this proceeding to transfer custody of the parties’ two children from the father to her. The father had custody pursuant to a stipulation between the parties. When the parties enter into a stipulation concerning custody, “it will not be set aside unless there is a sufficient change in circumstances since the time of the stipulation and unless the modification of the custody agreement is in the best interests of the children” (Bobinski v Bobinski, 9 AD3d 441 [2004] [internal quotation marks omitted]). Here, the mother did not demonstrate that a change in custody would be in the best interests of the children under all of the facts and circumstances. Thus, the Family Court properly denied the mother’s motion for a change of custody (see Bobinski v Bobinski, id.). Adams, J.P., S. Miller, Ritter and Fisher, JJ., concur.